 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00263-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   LEAH GUILLEN,                                      DATE: April 27, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for a status conference on April 27, 2020. On March 27, 2020, this Court issued

18 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19.
21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
21 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 27, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until July 27,

28 2020, and to exclude time between April 27, 2020, and July 27, 2020, under Local Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        3.     The parties agree and stipulate, and request that the Court find the following:

 2               a)       The government has represented that the discovery associated with this case has

 3        been either produced directly to counsel and/or made available for inspection and copying.

 4               b)       Counsel for defendant desires additional time to review the discovery and consult

 5        with her client, which is hampered by the defendant’s current medical condition with its

 6        associated appointments and procedures.

 7               c)       Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9        into account the exercise of due diligence.

10               d)       The government does not object to the continuance.

11               e)       In addition to the public health concerns cited by General Order 611 and

12        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

13        this case because:

14                    •   this hearing involves the presence of the defendant who has medical conditions

15                        that constitute high-risk factors for COVID-19; AND

16                    •   counsel and other relevant individuals have been encouraged to telework and

17                        minimize personal contact to the greatest extent possible, which will be difficult

18                        to avoid should the hearing proceed.

19               f)       Based on the above-stated findings, the ends of justice served by continuing the

20        case as requested outweigh the interest of the public and the defendant in a trial within the

21        original date prescribed by the Speedy Trial Act.

22               g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23        et seq., within which trial must commence, the time period of April 27, 2020 to July 27, 2020,

24        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25        because it results from a continuance granted by the Court at defendant’s request on the basis of

26        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27        of the public and the defendant in a speedy trial.

28        4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: April 2, 2020                                   MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ LAURA D. WITHERS
 8                                                          LAURA D. WITHERS
                                                            Assistant United States Attorney
 9
10
     Dated: April 2, 2020                                   /s/ GALATEA DELAPP
11                                                          GALATEA DELAPP
12                                                          Counsel for Defendant
                                                            LEAH GUILLEN
13

14
                                                    ORDER
15

16          IT IS SO ORDERED that the Status Conference is continued from April 27, 2020 to July 27,

17 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

18 U.S.C.§ 3161(h)(7)(A), B(iv).

19

20
     IT IS SO ORDERED.
21

22      Dated:    April 2, 2020                              /s/ Barbara   A. McAuliffe          _
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             4
30    PERIODS UNDER SPEEDY TRIAL ACT
